Citation Nr: 1328635	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury.

2.  Entitlement to service connection for acid reflux disease.

3.  Entitlement to service connection for right shoulder injury.

4.  Entitlement to service connection for low back condition.

5.  Entitlement to service connection for left knee strain.

6.  Entitlement to service connection for right knee condition.

7.  Entitlement to service connection for eye condition.

8.  Entitlement to service connection for bilateral hearing loss with dizziness.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for irritable bowel syndrome.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for right hand burn.

13.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The issues of entitlement to service connection for residuals of a right foot injury and for acid reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for right shoulder injury.

2.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for low back condition.

3.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for left knee strain.

4.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for right knee condition.

5.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for eye condition.

6.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for bilateral hearing loss with dizziness.

7.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for tinnitus.

8.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for irritable bowel syndrome.

9.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for erectile dysfunction.

10.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for right hand burn.

11.  At his hearing in June 2011 the appellant requested a withdrawal of his appeal for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for right shoulder injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for low back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for left knee strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for right knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for eye condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

6.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for bilateral hearing loss with dizziness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

7.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

8.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for irritable bowel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

9.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

10.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for right hand burn have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

11.  The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant by testimony provided in June 2011 has withdrawn his appeal as to the issues of to service connection for right shoulder injury, low back condition, left knee strain, right knee condition, eye condition, bilateral hearing loss with dizziness, tinnitus, irritable bowel syndrome, erectile dysfunction, right hand burn, and PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these matters on appeal and the appeals are dismissed.


ORDER

The appeal for entitlement to service connection for entitlement to service connection for right shoulder injury is dismissed.

The appeal for entitlement to service connection for low back condition is dismissed.

The appeal for entitlement to service connection for left knee strain is dismissed.

The appeal for entitlement to service connection for right knee condition is dismissed.

The appeal for entitlement to service connection for eye condition is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss with dizziness is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.

The appeal for entitlement to service connection for irritable bowel syndrome is dismissed.

The appeal for entitlement to service connection for erectile dysfunction is dismissed.

The appeal for entitlement to service connection for right hand burn is dismissed.

The appeal for entitlement to service connection for PTSD is dismissed.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in July 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he has residuals of a right foot injury and gastroesophageal reflux disease (GERD) as a result of active service.  He asserted that his present right foot residuals were incurred due to injuries he sustained in July 1985 when a safe he was moving fell and fractured the first distal phalanx of his right great toe.  He also asserted that he began experiencing heartburn, gas, and belching in service which he attributed to stress associated with his duties.  In an August 2010 VA Form 9 he stated he had present disabilities as a result of an anthrax vaccine he received during active service.  At his hearing in June 2011 he stated he had received private treatment for acid reflux in approximately 1993.  The records of that treatment, however, are not of record.  The Veteran's claims have not been addressed by a VA compensation examination.

The available medical evidence includes service treatment records dated in July 1985 which noted X-ray studies revealed a right first distal phalanx fracture associated with an injury involving a safe.  A June 1989 report noted the Veteran complained of stomach gas and heartburn after eating certain foods, especially spicy foods.  A January 1991 report noted a diagnosis of right plantar fasciitis.  VA treatment records include GERD as a current medical problem and a June 2007 report noted a diagnosis of right metatarsalgia.  Esophagogastroduodenoscopy in August 2008 revealed a normal esophagus and mild chronic gastritis.  In light of the evidence of record, the Board finds a VA examination is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  He should be instructed to provide the records of his 1993 private treatment or to provide the information necessary for VA assistance to obtain them.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has residuals of a right foot injury and/or acid reflux disease as a result of active service.  Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


